DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, 14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “functional group” twice in line 2 of the claim. There is insufficient antecedent basis for each instance of “functional group.” Claim 1, on which claim 2 depends, recites “a plurality of cyclic functional groups” and “a plurality of amine functional groups.” The claim should be amended to recite “wherein the plurality of cyclic carbonate functional groups and the plurality of amine functional groups are provided…” in order to provide proper antecedent basis. 
Likewise, claim 3 recites “functional group” twice in line 2 of the claim. There is insufficient antecedent basis for each instance of “functional group.” Claim 1, on which claim 3 depends, recites “a plurality of cyclic functional groups” and “a plurality of amine functional groups.” The claim should be amended to recite “wherein the plurality of cyclic carbonate functional groups and the plurality of amine functional groups are provided…” in order to provide proper antecedent basis. 
Claim 10 recites “further comprising a reaction product with a catalyst selected from…” The claim is indefinite because it is unclear if the “reaction product” in claim 10 is the same reaction product of claim 1 on which claim 10 depends or if the “reaction product” is an additional reaction product. It is also unclear what the catalyst is reacted with to produce a reaction product. The claim recites “further comprising a reaction product with a catalyst…” What is the catalyst reacted with to produce a reaction product? It appears the claim is intended to mean “The NIPU foam composition of claim 1, wherein the reaction product further comprises a catalyst selected from the group consisting of…, wherein the catalyst is introduced into the reaction prior to the chemical blowing agent.” However, this is not what the claim recites, and it is not clear what Applicants actually intended.  Therefore, the claim is indefinite.
Likewise, claim 14 recites “further comprising a reaction product with an accelerant introduced with the chemical blowing agent, wherein the accelerant includes water and acid.” The claim is indefinite because it is unclear if the “reaction product” in claim 14 is the same reaction product of claim 1 on which claim 14 depends or if the “reaction product” is an additional reaction product. It is also unclear what the accelerant is reacted with to produce a reaction product. Is the “reaction product” the product of the accelerant and the blowing agent, or the reaction product of the water and acid, or the reaction of water and acid with the blowing agent? It appears the claim is intended to mean “The NIPU foam composition of claim 1, wherein the reaction product further comprises an accelerant including water and acid, wherein the accelerant is introduced with the carbonate-based chemical foaming agent.”  Such language would be sufficient to make the claim definite. However, this is not what the claim recites, and it is not clear what the Applicants actually intended. Therefore, the claim is indefinite. 
Claim 16 recites “…further comprising a reaction product with a surfactant introduce with the chemical blowing agent, wherein the surfactant includes a member selected from the group consisting of…” The claim is indefinite because it is unclear if the “reaction product” in claim 16 is the same reaction product of claim 1 on which claim 16 depends or if the “reaction product” is an additional reaction product. It is also unclear what the surfactant is reacted with to produce a reaction product. Is the “reaction product” the product of the surfactant and the blowing agent, or the reaction product of something else? It appears the claim is intended to mean “The NIPU foam composition of claim 1, wherein the reaction product further comprises a surfactant includes a member selected from the group consisting of a silicone-based surfactant, a stearate, polyethylene glycol, polyethylene oxide, a polyorganic acid, sodium dodecyl sulfate, ethylene oxide, polypropylene oxide, an alkoxylate, propylene glycol, and combinations thereof, wherein the surfactant is introduced with the carbonate-based chemical blowing agent.” Such language would be sufficient to make the claim definite. However, this is not what the claim recites, and it is not clear what the Applicants actually intended. Therefore, the claim is indefinite. Claim 17 depends from claim 16 and does not clarify the issues with regards to claim 16 as discussed above. Therefore, claim 17 is also indefinite. 
Furthermore, Claim 17 recites “wherein the surfactant is provided at a loading range by weight from 0 to 15%.” The claim is indefinite because claim 17 depends from claim 16, and claim 16 recites that a surfactant is present, and claim 17 includes an amount of 0% by weight, indicating that the surfactant does not have to present. It is unclear, based on claim 17, whether a surfactant is present in the reaction product, as recited in claim 16 on which claim 17 depends, or not because claim 17 includes “0wt%” indicating that no surfactant is present. 
Claim 18 recites “functional group” twice in line 12 of the claim. There is insufficient antecedent basis for each instance of “functional group.” The claim previously refers to “a plurality of cyclic functional groups” and “a plurality of amine functional groups.” The claim should be amended to recite, in line 12, “wherein the plurality of cyclic carbonate functional groups and the plurality of amine functional groups are provided in a ratio in a range of from 4:1 to 1:4, and…” in order to provide proper antecedent basis. 
Claim 4 recites “wherein the polycyclic carbonate is bio-derived and includes a carbonated triacylglycerol or a fatty acid methyl ester derived from one or more natural oils.” The claim is indefinite because a fatty acid methyl ester is not a polycyclic carbonate. The claim should be amended to recite “wherein the polycyclic carbonate is bio-derived and includes a carbonated triacylglycerol or a carbonated fatty acid methyl ester derived from one or more natural oils.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “wherein the carbonate-based chemical blowing agent is provided in a loading by weight of 0.5 to 20%.” However, claim 1, on which claim 11 depends, already recites “a foaming ingredient…ranging from 0.5 to 20% of the NIPU composition ingredients by weight, wherein the foaming ingredient comprises a carbonate-based chemical blowing agent.” Thus, claim 11 fails to further limit its parent claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cryovac et al. (WO 2019/164900).
Cryovac et al. teach a foam comprising a foam formulation comprising non-isocyanate polyurethane derived from the reaction product of at least one multifunctional cyclocarbonate and at least one multifunctional amine and a blowing agent (abstract). The foam may be a thermoset foam (¶15 and ¶49). The at least one multifunctional cyclocarbonate and at least one multifunctional amine form a urethane bond. The blowing agent is present in an amount of 5 to 35% of a blowing agent. The formulation including the non-isocyanate polyurethane may further comprise from 0.1 to 7% of a surfactant (¶15). The ratio of the at least one multifunctional cyclocarbonate to the at least one multifunctional amine may be 1:3 or 1:4. This meets instant claim 2. 
In an Example, 50 gram of the cyclic carbonate is mixed together with 94 g of the polyamine (¶75). This forms a NIPU oligomer, which is foamed using 5 to 50% of a blowing agent, including carbonate-based chemical blowing agents such as ammonium bicarbonate, sodium bicarbonate, and potassium bicarbonate (¶28). When 5% of a blowing agent is added to the Example (which is the lower end point of the range of blowing agent disclosed in Cryovac), this corresponds to about 7.2 g of blowing agent, when the amounts of cyclic carbonate and polyamine are 50 g and 94 g, respectively. When 50% of a blowing agent is added to the Example (which is the lower end point of the range of blowing agent disclosed in Cryovac), this corresponds to about 144g of blowing agent, when the amounts of cyclic carbonate and polyamine are 50 g and 94 g, respectively. The amounts of cyclic carbonate and polyamine would be about 33% and about 62% by weight, when 5wt% blowing agent is present. The amounts of cyclic carbonate and polyamine would be about 17% and about 33% by weight, when 50wt% blowing agent is present. This is a range of from about 17 to about 33wt% of polycyclic carbonate and a range of from about 33% to about 62wt% of polyamine when the foams comprise 5 to 50wt% of blowing agent. The amounts of polycyclic carbonate and polyamine fall within the range of instant claims 1, 5 and 7. The amount of foaming agent overlaps the ranges of instant claims 1 and 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Cryovac to use an amount and type of foaming agent which meets the instant claim limitations of instant claims 1 and 11-12 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Examples of foaming agents include carbonate-based chemical blowing agents such as ammonium bicarbonate, sodium bicarbonate, and potassium carbonate. See ¶28. The blowing agent can be present in an amount of, for example, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, or 20%, and any range between these. See ¶37. While Cryovac does not expressly recite if the “%” is by weight or by mol, both of these would be at once envisaged by one of ordinary skill in the art given the teachings of Cryovac. 
Examples of the surfactant of Cryovac include silicone surfactants (¶38) which can be present in amounts of from 0.1 to 15% (¶40). The formulation for making the foams of Cryovac may further include catalysts and foaming agents. See ¶44. An expressly named example of catalyst includes tetramethylguanidine. See ¶46. 
Cryovac teaches that the multifunctional cyclocarbonates are reacted with an excess of multifunctional amines to form amine-terminated polyurethane oligomers which can be cured by a kinetically faster and more exothermic reaction (¶48). 
The foams have a density of less than or equal to 80 kg/m3, such as, for example 1 pcf, which is 16.02 kg/m3, which falls within the range of instant claim 8 (¶66).
Cryovac teach a method in which a polycyclic carbonate and a polyamine (which are necessarily “selected” in that a particular carbonate and a particular polyamine are utilized) are mixed and form a liquid-product, which is a “partially cured” gel matrix having urethane bonds. See ¶75. Cryovac teaches that a blowing agent is added to the portion containing the multifunctional carbonate and the multifunctional amine (see ¶50). The formulations are then allowed to foam and cure (¶77). Cyrovac teaches that the ratio of the at least one multifunctional cyclocarbonate to the at least one multifunctional amine may be 1:3 or 1:4. This meets instant claim 20. 
Regarding the term “bio-derived” in instant claims 18 and 20, this is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the structure of Cryovac, i.e. the urethane formed by reacting a polycyclic carbonate having a plurality of cyclic carbonate and a polyamine having a plurality of amine functional groups to form a urethane, the urethane of which is foamed using, for example, a carbonate-based foaming agent, is seen to be no different from that indicated by the claims.
Regarding steps (b) and (c) of instant claim 18, Cryovac teaches that the formulation for making a foam includes a catalyst (¶46) which is added before the foaming agent (¶96). Water is also added to the foam formulations (¶56) in amounts of 2% or 3% (see ¶97 and ¶101) as well as a surfactant (¶38) and including acids including boric acid (¶46). The cure promoter, such as boric acid, is added in amounts of 0.1 to 7wt%. The amount of water and surfactant such as boric acid meet “accelerant” of claims 14-15. These meet the “accelerant” of claim 14 and the “accelerant” and “surfactant” of step (c) of claim 18. The cure promoter such as boric acid is present in amounts of, for example, 2.5wt%. See ¶47. 
Regarding instant claims 16-17, the surfactant is added to the “second part” of Cryovac, the second part of which is the reaction product of the at least one multifunctional cyclocarbonate to the at least one multifunctional and the blowing agent. Thus, the surfactant is “introduced with the blowing agent” in Cryovac. 
Regarding instant claim 9 and the “Shore A” hardness of instant claim 18, embodiments of Cryovac are identical to that of instant claim 1 and 18. These embodiments will necessarily have the same properties as the foams of the instant claims, including the Shore A hardness of instant claims 9 and 18. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al. (US 2004/0230009) and further in view of Cryovac et al. (WO 2019/164900).
Wilkes et al. teach nonisocyanate polyurethanes produced used carbonated soybean oil (¶19-20). Carbonated soybean oil is a bio-derived polycyclic carbonate which meets instant claim 4. See ¶32 of Wilkes et al. The nonisocyanate polyurethanes of Wilkes are produced by reacting the carbonated soybean oil with an amine having functionality of at least two (making it a polyamine). See ¶35. The nonisocyanate polyurethanes (NIPU) are used to produce foams (¶37). An expressly named example of amine used to produce the NIPU of Wilkes is hexamethylene diamine. As shown in Figure 4, the amine is reacted with the cyclic carbonate in a 1:1 ratio. 
While Wilkes teaches that nonisocyanate polyurethanes are used to produce foams (¶37), Wilkes et al. do not expressly teach the type or amount of foaming agent used to produce said foams. Wilkes does not expressly recite the weight% of the carbonated soybean oil and amine having functionality of at least two (making it a polyamine). Wilkes does not expressly recite the density of foams produced using nonisocyanate polyurethanes. Wilkes does not expressly teach that the compositions, which are to used to foams, comprise a catalyst; accelerant; or surfactant; or a step of curing a gel to produce a foam. 
However, Cryovac et al. teach a foam comprising a foam formulation comprising non-isocyanate polyurethane derived from the reaction product of at least one multifunctional cyclocarbonate and at least one multifunctional amine and a blowing agent (abstract). The foam may be a thermoset foam (¶15 and ¶49). The at least one multifunctional cyclocarbonate and at least one multifunctional amine form a urethane bond. The blowing agent is present in an amount of 5 to 35% of a blowing agent. The formulation including the non-isocyanate polyurethane may further comprise from 0.1 to 7% of at least one surfactant (¶15), with examples including boric acid and silicone-based surfactants. The formulations can further include water (¶56). Water is also added to the foam formulations (¶56) in amounts of 2% or 3% (see ¶97 and ¶101). An example includes boric acid. The amount of water and boric acid meet “accelerant” of claims 14-15 and also the “accelerant” and/or surfactant of instant claims 18-19. 
In an Example, 50 gram of the cyclic carbonate is mixed together with 94 g of the polyamine (¶75). This forms a NIPU oligomer, which is foamed using 5 to 50% of a blowing agent, including carbonate-based chemical blowing agents such as ammonium bicarbonate, sodium bicarbonate, and potassium bicarbonate (¶28). When 5% of a blowing agent is added to the Example (which is the lower end point of the range of blowing agent disclosed in Cryovac), this corresponds to about 7.2 g of blowing agent, when the amounts of cyclic carbonate and polyamine are 50 g and 94 g, respectively. When 50% of a blowing agent is added to the Example (which is the lower end point of the range of blowing agent disclosed in Cryovac), this corresponds to about 144g of blowing agent, when the amounts of cyclic carbonate and polyamine are 50 g and 94 g, respectively. The amounts of cyclic carbonate and polyamine would be about 33% and about 62% by weight, when 5wt% blowing agent is present. The amounts of cyclic carbonate and polyamine would be about 17% and about 33% by weight, when 50wt% blowing agent is present. This is a range of from about 17 to about 33wt% of polycyclic carbonate and a range of from about 33% to about 62wt% of polyamine when the foams comprise 5 to 50wt% of blowing agent. The amounts of polycyclic carbonate and polyamine fall within the range of instant claims 1, 5 and 7. The amount of foaming agent overlaps the ranges of instant claims 1 and 11. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Cryovac to use an amount and type of foaming agent which meets the instant claim limitations of instant claims 1 and 11-12 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Examples of foaming agents include carbonate-based chemical blowing agents such as ammonium bicarbonate, sodium bicarbonate, and potassium carbonate. See ¶28. The blowing agent can be present in an amount of, for example, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, or 20%, and any range between these. See ¶37. While Cryovac does not expressly recite if the “%” is by weight or by mol, both of these would be at once envisaged by one of ordinary skill in the art given the teachings of Cryovac. 
Examples of the surfactant of Cryovac include silicone surfactants (¶38) which can be present in amounts of from 0.1 to 15% (¶40). The formulation for making the foams of Cryovac may further include catalysts and foaming agents. See ¶44. An expressly named example of catalyst includes tetramethylguanidine. See ¶46. 
The foams have a density of less than or equal to 80 kg/m3, such as, for example 1 pcf, which is 16.02 kg/m3, which falls within the range of instant claim 8 (¶66).
Cryovac teach a method in which a polycyclic carbonate and a polyamine (which are necessarily “selected” in that a particular carbonate and a particular polyamine are utilized) are mixed and form a liquid-product, which is a “partially cured” gel matrix having urethane bonds. See ¶75. Cryovac teaches that a blowing agent is added to the portion containing the multifunctional carbonate and the multifunctional amine (see ¶50). The formulations are then allowed to foam and cure (¶77). 
Both Wilkes and Cryovac relate to the field of non-isocyanate polyurethanes used to produce, for example, foams. While Wilkes specifically discloses foams (see ¶37), Wilkes does not specify the amount or type of foaming agents to use, or what other components to use when producing a NIPU foam. One of ordinary skill in the art would be motivated to look to Cryovac, which is from the same field of endeavor as Wilkes, to determine the amount and type of foaming agent to use to produce NIPU foams. This includes foaming agents such as ammonium bicarbonate, sodium bicarbonate, and potassium carbonate (see ¶28), which are used in amounts of, for example, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, or 20%, and any range between these. See ¶37. While Cryovac does not expressly recite if the “%” is by weight or by mol, both of these would be at once envisaged by one of ordinary skill in the art given the teachings of Cryovac. Using this amount and type of foaming agent produces foams having a density which meets instant claim 8. See ¶66 of Cryovac. 
It would have been obvious to one of ordinary skill in the art to use a catalyst such as boric acid and/or tetramethylguanidine, added to the reaction of a cyclocarbonate and multifunctional amine before a foaming agent, as disclosed in Cryovac, in the formulations of Wilkes, in order to increase the rate of cure of the formulations of Wilkes et al. See ¶47 of Cryovac. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to add an amount and type of surfactant as disclosed in Cryovac to the non-isocyanate polyurethane foams of Wilkes in order to stabilize foam-forming compositions such as those disclosed in ¶37 of Wilkes et al.  It would have been obvious to one of ordinary skill in the art to use the wt% of multifunctional cyclocarbonate and multifunctional amine as disclosed in Cryovac, and the method of Cryovac of forming and curing a gel, in the invention of Wilkes in order to provide foams having a desired density and high compressive strength. See ¶67 and examples of Cryovac. 
Regarding the term “bio-derived” in claims 6, 18, and 20, this is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the structure of Wilkes in view of Cryovac, i.e. the urethane formed by reacting a polycyclic carbonate having a plurality of cyclic carbonate and a polyamine having a plurality of amine functional groups to form a urethane, the urethane of which is foamed using, for example, a carbonate-based foaming agent, is seen to be no different from that indicated by the claims.
Regarding instant claim 9 and the “Shore A” hardness of instant claim 18, embodiments of Wilkes in view of Cryovac are identical to that of instant claim 1 and 18. These embodiments will necessarily have the same properties as the foams of the instant claims, including the Shore A hardness of instant claims 9 and 18. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that described above, i.e. Cryovac et al. (WO 2019/164900) and Wilkes et al. (US 2004/0230009) which fail to each a carbonate-based foaming agent which contains a metal selected from the group consisting of copper, zinc, barium, and silver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766